DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, the prior art fails to teach a method for an imaging system by computing scan parameters for one or more scout scans based on a selected patient absorbed dose range and a total amount of energy to be imparted to an x-ray tube of a radiation source during the one or more scout scans preceding a diagnostic scan, the total amount of energy estimated based on a final temperature of the x-ray tube at an onset of the diagnostic scan as claimed in independent claim 1.
Regarding claims 13-17, the prior art fails to teach a carriage including a hardening filter and one or more bowtie filters, and a filter driving system for moving the carriage to selectively position the hardening filter and one of the one or more bowtie filters in a path of a radiation beam between a radiation source and an imaging subject during a scout scan preceding a diagnostic scan and a computing device with instructions stored in a non-transitory memory which when executed cause the computing device to compute scan parameters for the scout scan based on a selected patient radiation absorbed dose limit and an amount of energy to be imparted to an x-ray tube of the radiation source for x-ray tube warmup as claimed in independent claim 13.
Regarding claims 18-20, the prior art fails to teach a method for an imaging system by estimating an amount of energy to be imparted to a x-ray tube during the one or more scout scans based on a current temperature of the x-ray tube temperature, the final temperature of the x-ray tube, and a time of initiation of the diagnostic scan, and computing scan parameters for the one or more scout scans based on a patient absorbed dose limit and the amount of energy to be imparted to the x-ray tube during the one or more scout scans as claimed in independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884